Citation Nr: 1138222	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  03-20 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral knee disability claimed as secondary to service-connected low back and/or pes planus disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In May 2004, the appellant testified at a hearing before a Decision Review Officer.  In October 2008, he testified at a hearing before a Veterans Law Judge.  In February 2009, the Board remanded the above issue for further development.  In July 2010, the Board notified the Veteran that the Veterans Law Judge that conducted his October 2008 hearing is no longer employed by the Board and offered the claimant the opportunity to have another hearing.  Later in July 2010, the Veteran notified VA that he wanted a video hearing before another Veterans Law Judge.  In August 2010, the Board remanded the above issue to provide the Veteran with the video hearing he had requested.  In December 2010, the Veteran withdrew his video hearing request.  

Initially, the Board notes that throughout the appeal, the Veteran limited his claim of service connection for his bilateral knee disabilities to the theory that it was caused or aggravated by his service connected low back and/or pes planus disability.  Therefore, regardless of the RO's prior actions, the Board must likewise limit its adjudication.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in writings and personal hearing testimony contends that his bilateral knee disability was caused or aggravated by his service connected low back and/or pes planus disabilities.  

In this regard, the Board notes that service connection may be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310 (2011).  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board finds that the record does not contain sufficient evidence to adjudicate whether the Veteran's bilateral knee disability was aggravated by his service connected bilateral pes planus.  Specifically, while the March 2009 VA examiner opined that "there is a body of literature and some evidence that patellofemoral joint pain and patellofemoral syndrome is multifactorial and lower limb alignment can impact the progression of patellofemoral disease," the examiner does not  provide an explicit opinion as to whether, in the current appeal, there is sufficient evidence to say that the claimant's service-connected bilateral pes planus aggravated his bilateral knee disability.  Therefore, the Board finds that a remand to obtain an answer to this question is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The record shows that the Veteran receives ongoing treatment for his bilateral knee disability.  Therefore, while the appeal is in remand status, these contemporaneous treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1. The RO/AMC should obtain and associate with the record all of the Veteran's contemporaneous treatment records for his bilateral knee disability that have not as yet been associated with the claims file.  All actions to obtain the requested records should be documented fully in the claims file.  

2. After undertaking the above development to the extent possible, the RO/AMC should obtain an addendum to the March 2009 VA examination by the same examiner if available or another qualified examiner if he is not available.  The claims file is to be provided to the examiner for review in connection with the addendum and the examiner should state that he reviewed these records in the addendum.  After a review of the record on appeal, the examiner should provide an answer to the following question:

Is it at least as likely as not that the Veteran's bilateral knee disability was aggravated by his service connected bilateral pes planus?

Note 1:  In providing an answer to the above question, the examiner should comment on the opinion by the January 2002 VA examiner that "gait mechanics certainly can cause discomfort at the knee and potentially abnormal gait patterns" and the opinion by the March 2009 VA examiner that "there is a body of literature and some evidence that patellofemoral joint pain and patellofemoral syndrome is multifactorial and lower limb alignment can impact the progression of patellofemoral disease."

Note 2:  In providing an answer to the above question, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

3. The RO/AMC should thereafter readjudicate the claim. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

